DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species Embodiment III, with claims 1-13, 15-17, and 20-21, in the reply filed on 04/05/2022 is acknowledged.  Claims 4 and 18-19 are withdrawn from further consideration as being drawn to a nonelected species embodiments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13, 15-17, and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 14, and 16 of U.S. Patent No. 10,559,719 B2 (hereinafter “Patent 719”). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matters as claimed in the instant application is obvious variants of the noted claims of Patent 719.
Regarding Claim 1, Patent 719 teaches a light-emitting diode device, comprising: a light-emitting diode including - a first semiconductor material, a second semiconductor material, and an active region between the first semiconductor material and the second semiconductor material; a first contact electrically coupled to the first semiconductor material; a second contact including a buried-contact element electrically coupled to the second semiconductor material; and color-converting particles positioned to absorb radiation from the light-emitting diode at a first wavelength range and to emit radiation at a second wavelength range different than the first wavelength range; wherein the light-emitting diode device has an average reflectivity of backscatter radiation from the color-converting particles at the buried-contact element, and wherein the average reflectivity is greater than 75% (See Patent 719, claim 1).  Furthermore, claim 1 of Patent 719 additionally teaches, among other things, a transparent matrix (Patent 719, claim 1).  Therefore, claim 1 of Patent 719 has a narrower scope of claim compared to claim 1 of the instant application [underlying for clarity].
Regarding Claim 2, Patent 719 teaches wherein the buried-contact element has an end portion directly adjacent to the second semiconductor material, and wherein the end portion of the buried-contact element is transparent (Patent 719, claim 1).
Regarding Claim 3, Patent 719 teaches wherein the end portion of the buried-contact element comprises: a first transparent and electrically conductive material, and a second transparent and electrically conductive material between the first transparent and electrically conductive material and the second semiconductor material (Patent 719, claim 3).
Regarding Claim 4, Patent 719 teaches wherein the second transparent and electrically conductive material is an alloy including the first transparent and electrically conductive material and the second semiconductor material (Patent 719, claim 3).
Regarding Claim 5, Patent 719 teaches wherein the end portion of the buried-contact element includes indium tin oxide, zinc oxide, or a combination thereof (Patent 719, claim 4).
Regarding Claim 6, Patent 719 teaches wherein: the end portion of the buried-contact element is a second end portion; the buried-contact element has a first end portion opposite the second end portion; and the first end portion of the buried-contact element is planarized (Patent 719, claim 5).
Regarding Claim 7, Patent 719 teaches wherein: the end portion of the buried-contact element is a second end portion; the buried-contact element has a first end portion opposite the second end portion; and the light-emitting diode device further comprises an electrically conductive base having a reflective surface adjacent to the first end portion of the buried-contact element (Patent 719, claim 6).
Regarding Claim 8, Patent 719 teaches wherein: the buried-contact element is a first buried-contact element; and the second contact includes a second buried-contact element electrically coupled to the second semiconductor material (Patent 719, claim 7).
Regarding Claim 9, Patent 719 teaches wherein: the second buried-contact element is laterally spaced apart from the first buried-contact element; the second buried-contact element has an end portion directly adjacent to the second semiconductor material; and the end portion of the second buried-contact element is transparent (Patent 719, claim 7).
Regarding Claim 10, Patent 719 teaches wherein: the light-emitting diode device further comprises an electrically conductive base having a reflective surface adjacent to an end portion the buried-contact element; and the reflective surface is planar and continuous (Patent 719, claim 8).
Regarding Claim 11, Patent 719 teaches wherein the buried-contact element is less than 10% transparent by volume (Patent 719, claim 9).
Regarding Claim 12, Patent 719 teaches wherein the buried-contact element is at least 50% transparent by volume (Patent 719, claim 10).
Regarding Claim 13, Patent 719 teaches wherein: the light-emitting diode device further comprises a via having an opening; the via extends from the opening, through the first contact, through the first semiconductor material, and through the active region, to the second semiconductor material; and the buried-contact element is within the via (Patent 719, claim 11).
Regarding Claim 15, Patent 719 teaches wherein the buried-contact element is planarized at the opening (Patent 719, claims 5 and 11).
Regarding Claim 16, Patent 719 teaches wherein the via tapers inwardly from the opening toward the second semiconductor material (Patent 719, claim 14).
Regarding Claim 17, Patent 719 teaches further comprising transparent dielectric material within the via (Patent 719, claim 16).
Regarding Claim 20, Patent 719 teaches a light-emitting diode device, comprising: a light-emitting diode including a first semiconductor material and a second semiconductor material; a first contact electrically coupled to the first semiconductor material; a second contact including a buried-contact element electrically coupled to the second semiconductor material, wherein the buried-contact element includes a transparent portion adjacent to the second semiconductor material; and color-converting particles configured to absorb radiation from the light-emitting diode at a first wavelength range and to emit radiation at a second wavelength range different than the first wavelength range; wherein the light-emitting diode device has an average reflectivity of backscatter radiation from the color-converting particles at the buried-contact element, and wherein the average reflectivity is greater than 75% (See Patent 719, claim 1).  Furthermore, claim 1 of Patent 719 additionally teaches, among other things, a transparent matrix (Patent 719, claim 1).  Therefore, claim 1 of Patent 719 has a narrower scope of claim compared to claim 20 of the instant application [underlying for clarity].
Regarding Claim 21, Patent 719 teaches wherein: the light-emitting diode device further comprises a via having an opening; the via extends from the opening, through the first contact, through the first semiconductor material, and through the active region, to the second semiconductor material; and the buried-contact element is within the via (Patent 719, claim 11).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 8, 10-13, 15, and 17 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kim et al. (US 2012/0007120 A1; hereinafter “Kim”).
Regarding Claim 1, referring to at least Fig. 14 and related text, Kim teaches a light-emitting diode device, comprising: a light-emitting diode (301) including - a first semiconductor material (403), a second semiconductor material (401), and an active region (402) between the first semiconductor material and the second semiconductor material (paragraphs 78-79); a first contact (303a) electrically coupled to the first semiconductor material (paragraph 78); a second contact (303b) including a buried-contact element (a buried portion of 303b) electrically coupled to the second semiconductor material (paragraph 78); and color-converting particles (106 formed of phosphors or quantum dots) positioned to absorb radiation from the light-emitting diode at a first wavelength range and to emit radiation at a second wavelength range different than the first wavelength range (paragraphs 66-67); “wherein the light-emitting diode device has an average reflectivity of backscatter radiation from the color-converting particles at the buried-contact element, and wherein the average reflectivity is greater than 75%” (See below).  
While Kim is silent regarding the functional limitation “wherein the light-emitting diode device has an average reflectivity of backscatter radiation from the color-converting particles at the buried-contact element, and wherein the average reflectivity is greater than 75%”, Kim  teaches each and every limitation of the light-emitting diode device recited in claim 1 as discussed above.  It is also noted that claim 1 does not require any additional structural/compositional limitation to distinguish over Kim teaching the light-emitting diode device identical to that of claim 1.  Accordingly, since the structure/composition disclosed in Kim is identical to that of the claim, claimed property or function is presumed to be inherent: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
Regarding Claim 8, Kim teaches wherein: the buried-contact element is a first buried-contact element; and the second contact includes a second buried-contact element electrically coupled to the second semiconductor material (paragraph 79.  303b provided with two or more conductive vias contacting 401).
Regarding Claim 10, Kim teaches wherein: the light-emitting diode device further comprises an electrically conductive base (302’ formed of, for example, Al) having a reflective surface (a bottom planar surface of 302’) adjacent to an end portion the buried-contact element; and the reflective surface is planar and continuous (paragraph 81).
Regarding Claim 11, Kim teaches wherein the buried-contact element is less than 10% transparent by volume (See the functional limitation discussion in the rejection of claim 1, which is similarly applied for rejecting claim 11).
Regarding Claim 12, Kim teaches wherein the buried-contact element is at least 50% transparent by volume (See the functional limitation discussion in the rejection of claim 1, which is similarly applied for rejecting claim 12).
Regarding Claim 13, Kim teaches wherein: the light-emitting diode device further comprises a via having an opening (an opening for 303b and 304); the via extends from the opening, through the first contact, through the first semiconductor material, and through the active region, to the second semiconductor material; and the buried-contact element is within the via (fig. 14).
Regarding Claim 15, Kim teaches wherein the buried-contact element is planarized at the opening (fig. 14).
Regarding Claim 17, Kim teaches further comprising transparent dielectric material (304) within the via (paragraphs 62 and 79).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-7, 9, 16, and 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim as applied to claim 1 above, and further in view of Choi et al. (US 2012/0007118 A1; hereinafter “Choi”).
Regarding Claim 2, teaching of Kim has been discussed above including the buried-contact element having an end portion (fig. 14, an end portion of 303b in direct contact with 401).  However, Kim does not explicitly disclose the buried-contact element having a transparent end portion.  Choi teaches a light-emitting diode device (100) (fig. 1B and paragraph 24), comprising: a second contact (120 and 175) including a buried-contact element (a buried-contact portion of 120 and 175) electrically coupled to a second semiconductor material (140) of a light-emitting diode (140, 150, 160) (fig. 1D and paragraphs 25-29, 34), wherein the buried-contact element has an end portion (an end portion of the buried-contact portion of 120 and 175) directly adjacent to the second semiconductor material, and wherein the end portion of the buried-contact element is transparent (175 formed of ITO) (fig. 1D and paragraph 34).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kim with that of Choi in order to utilize a readily available light-transparent conductive electrode such as ITO as the second contact in the light-emitting device in order to improve light emitting efficiency.   
Regarding Claim 3, Choi teaches wherein the end portion of the buried-contact element comprises: a first transparent and electrically conductive material (at least a left-side portion of 175), and a second transparent and electrically conductive material (at least a right-side portion of 175) between the first transparent and electrically conductive material and the second semiconductor material (fig. 1D).
Regarding Claim 4, Choi teaches wherein the second transparent and electrically conductive material is an alloy including the first transparent and electrically conductive material and the second semiconductor material (paragraphs 28 and 34, an ohmic contact region of 140 and 170 at an interface of 140 and 170 being an alloy of 140 and 170 materials).
Regarding Claim 5, Choi teaches wherein the end portion of the buried-contact element includes indium tin oxide, zinc oxide, or a combination thereof (paragraph 34).
Regarding Claim 6, Kim teaches wherein: the end portion of the buried-contact element is a second end portion (an end portion of 303b in direct contact with 401) (fig. 14); the buried-contact element has a first end portion (a first end portion of 303b coplanar with a bottom surface of 302) opposite the second end portion; and the first end portion of the buried-contact element is planarized (fig. 14).  
Regarding Claim 7, Kim teaches wherein: the end portion of the buried-contact element is a second end portion (an end portion of 303b in direct contact with 401) (fig. 14); the buried-contact element has a first end portion (an end portion of 303b coplanar with 302’) opposite the second end portion (fig. 14); and the light-emitting diode device further comprises an electrically conductive base (302’ formed of, for example, Al) having a reflective surface (a bottom planar surface of 302’) adjacent to the first end portion of the buried-contact element (paragraph 81).
Regarding Claim 9, the combined teaching of Kim and Choi teaches wherein: the second buried-contact element is laterally spaced apart from the first buried-contact element; the second buried-contact element has an end portion directly adjacent to the second semiconductor material (Kim, paragraph 79.  303b provided with two or more conductive vias contacting 401); and the end portion of the second buried-contact element is transparent (Choi, paragraph 34 and see the rejection of claim 2 regarding the transparent end portion, which is similarly applied for rejecting the limitation “the end portion of the second buried-contact element is transparent” in claim 9).
Regarding Claim 16, teaching of Kim has been discussed above except a tapering shape of the via.  Choi teaches a light-emitting diode device (100) (fig. 1B and paragraph 24),  comprising: a via opening (an opening where at least 120 is formed therein) tapering inwardly from the opening toward a second semiconductor material (140) (fig. 1B and paragraphs 25-27).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kim with that of Choi in order to form the desired via/opening shape for forming the second contact of the light emitting diode device.  
Regarding Claim 20, referring to at least Fig. 12 and related text, Kim teaches a light-emitting diode device, comprising: a light-emitting diode (301) including a first semiconductor material (403) and a second semiconductor material (401) (paragraphs 78-79); a first contact (303a) electrically coupled to the first semiconductor material (paragraph 78); a second contact (303b) including a buried-contact element (a buried portion of 303b) electrically coupled to the second semiconductor material (paragraph 38); and color-converting particles (106 formed of phosphors or quantum dots) configured to absorb radiation from the light-emitting diode at a first wavelength range and to emit radiation at a second wavelength range different than the first wavelength range (paragraphs 66-67); “wherein the light-emitting diode device has an average reflectivity of backscatter radiation from the color-converting particles at the buried-contact element, and wherein the average reflectivity is greater than 75%” (See below).  
Kim does not explicitly disclose that the buried-contact element includes a transparent portion.  Choi teaches a light-emitting diode device (100) (fig. 1B and paragraph 24), comprising: a second contact (120 and 175) including a buried-contact element (a buried-contact portion of 120 and 175) electrically coupled to a second semiconductor material (140) of a light-emitting diode (140, 150, 160) (fig. 1D and paragraphs 25-29, 34), wherein the buried-contact element has a transparent portion (an end portion of the buried-contact portion of 120 and 175 with 175 formed of ITO) adjacent to the second semiconductor material (fig. 1D and paragraph 34).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kim with that of Choi in order to utilize a readily available light-transparent conductive electrode such as ITO as the second contact in the light-emitting device in order to improve light emitting efficiency.   
While the combined teaching of Kim and Choi is silent regarding the functional limitation “wherein the light-emitting diode device has an average reflectivity of backscatter radiation from the color-converting particles at the buried-contact element, and wherein the average reflectivity is greater than 75%”, the combined teaching teaches each and every limitation of the light-emitting diode device recited in claim 20 as discussed above.  It is also noted that claim 20 does not require any additional structural/compositional limitation to distinguish over the combined teaching Kim and Choi teaching the light-emitting diode device identical to that of claim 20.  Accordingly, since the structure/composition disclosed in the combined teaching is identical to that of the claim, claimed property or function is presumed to be at least obvious: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
Regarding Claim 21, Kim teaches wherein: the light-emitting diode device further comprises a via having an opening (an opening for 303b and 304); the via extends from the opening, through the first contact, through the first semiconductor material, and through the active region, to the second semiconductor material; and the buried-contact element is within the via (fig. 14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829